MEMORANDUM **
Jose Ramiro Becerra appeals from his guilty-plea conviction and 12-month sen*642tence for bail jumping, in violation of 18 U.S.C. § 3146. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Becerra’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Becerra has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.